Citation Nr: 0801293	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-17 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1975 to July 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2007.  This matter was 
originally on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In August 2007, the veteran submitted additional evidence 
directly to the Board.  In October 2007, the veteran's 
representative submitted a post-remand brief which included a 
written waiver of the RO's initial consideration of this 
additional evidence.  In addition, a March 2007 private 
medical record was discovered among the veteran's service 
medical records which appear to not have been considered by 
the RO.  In January 2008, the Board obtained a written waiver 
of the RO's initial consideration of this additional 
evidence.  


FINDING OF FACT

The veteran's sleep apnea is not related to active service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's January 2007 Remand, the Appeals 
Management Center (AMC) scheduled the veteran for a VA 
examination.  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's January 2007 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007). 

A letter dated in February 2007 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The February 2007 letter told him to provide any 
relevant evidence in his possession. See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
addition, the February 2007 letter advised him how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although this 
letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in May 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in March 2007. 38 
C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of sleep apnea is factually shown during 
service.  The Board concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of sleep apnea during service.  Although the 
service medical records indicate that the veteran was seen in 
September 1991 with complains of back problems, episode of 
chest pain, and difficulties sleeping, there is no indication 
that the veteran's sleep difficulties were from sleep apnea.  
Instead, the veteran complained that his difficulty sleeping 
was due to back pain.  Thus, there is no medical evidence 
that shows that the veteran suffered from sleep apnea during 
service. 

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in July 1992 and January 1995, 
the earliest date of symptomatology of record, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service.

However, no medical professional has ever related sleep apnea 
to the veteran's military service.  A VA medical record noted 
the approximate date of onset for sleep apnea as 1995.  In 
addition, the veteran was afforded a VA examination in March 
2007.  The examiner review the veteran's claims file and 
examined the veteran.  The examiner diagnosed obstructive 
sleep apnea but opined that it was not due to or a result of 
in-service illness.  The examiner noted that the veteran's 
age and weight gain had caused his sleep apnea.  

The veteran has provided no medical opinion to the contrary.  

The Board notes, however, that the veteran's wife testified 
at a personal hearing held in May 2005 that while the veteran 
was in service, he snored very badly, and woke up gasping for 
air.  In addition, in support of his claim, the veteran 
submitted lay statements from friends and acquaintances.  
J.L.C. wrote that many times while the veteran was in the 
service, the veteran spent the night at J.L.C.'s house and 
snored very loudly and would stop suddenly during his 
snoring.  J.L.C. also said that he learned that the veteran 
was having trouble sleeping, and that since he, himself, was 
suffering from sleep apnea, he knew that the veteran too was 
suffering from the same problem.

M.P.H. wrote that he and the veteran were stationed together 
in the late 1970s and mid 1980s, that it was known that the 
veteran had difficulty staying asleep at night and noted that 
the veteran would keep his wife awake because of loud 
snoring, which he later witnessed.  

L.M.T. and A.A.Q. wrote that they worked with the veteran in 
the 1980s and observed that he was always sleepy while 
driving.  R.S.A wrote that he worked with the veteran in the 
1980s and noticed him to be sleepy while working and observed 
him snoring loudly and gasping for air throughout the night.   

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his current obstructive sleep 
apnea began in service and statements made by his wife and 
fellow servicemen.  However, while the veteran, his wife, and 
fellow servicemen as lay persons are competent to provide 
evidence regarding symptomatology, they are not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Thus, while the veteran, his wife, 
and fellow servicemen reported that the veteran snored, 
gasped for air during sleep, and had difficulty sleeping in 
service, they are not qualified to state that such symptoms 
were due to obstructive sleep apnea.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


